Citation Nr: 0914296	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-20 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as secondary to service-
connected hemorrhoids.

2.  Entitlement to a compensable evaluation for a skin 
disorder, involving the feet, trunk, neck, face, back and 
legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 2007, the Veteran testified at a Travel Board hearing 
in St. Petersburg, Florida, before the undersigned Veterans 
Law Judge.  The hearing transcript is of record.

This case was previously before the Board in January 2008 and 
REMANDED for additional development and readjudication.


FINDINGS OF FACT

1.  The Veteran's GERD is not caused or aggravated by his 
service-connected hemorrhoid disability.

2.  With consideration of the doctrine of reasonable doubt, 
the Veteran's skin disorder affects an exposed surface area 
of more than 40 percent and required constant systemic 
treatment during the past 12-month period.




CONCLUSIONS OF LAW

1.  The Veteran's GERD is not proximately due to, aggravated 
by, or the result of his service-connected hemorrhoid 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310 (2008).

2.  Giving the benefit of the doubt to the Veteran, the 
criteria for a 60 percent evaluation for the service-
connected skin disorder have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.118, 
Diagnostic Codes (DC) 7899-7822 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within a presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

As pertinent in this matter, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.   38 C.F.R. § 3.310 (2008).  When 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 
439, 446 (1995) (en banc).  The Board notes that effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended.  However, 
based upon the facts in this case, the regulatory change does 
not adversely impact the outcome of the appeal.

Factual Background & Analysis

Service connection for hemorrhoids, status post 
hemorrhoidectomy with pruritis ani, fistula, rated as 10 
percent disabling, is currently in effect.  The Veteran 
contends that he has developed GERD secondary to this 
service-connected disability.  He does not otherwise contend 
that the GERD began in service, or is directly related to his 
active service, nor is this shown by the record to be the 
case, thus limiting his argument to principles of secondary 
service connection.  Accordingly, the Board will analyze the 
claim on that basis.  

While post-service medical evidence shows complaints and 
treatment for GERD, it fails to indicate that the veteran's 
service-connected hemorrhoid disability played a role in the 
development or worsening of it.  

Relevant clinical findings include a November 2008 VA 
examination report.  The Veteran reported that after his 
hemorrhoid surgery he would have a lot of gas and diarrhea 
after eating.  He also complained of nausea, epigastric 
distress, and regurgitating undigested food.  Following 
review of the claims file and examination of the Veteran, the 
examiner concluded that his GERD was in no way related to his 
service connected hemorrhoids.  She explained that 
hemorrhoids are dilated veins of the hemorrhoidal plexus in 
the lower rectum, which have nothing to do with a diagnosis 
of GERD.  Rather GERD is incompetence of the lower esophageal 
sphincter that allows reflux of gastric contents into the 
esophagus, causing burning pain.  

In this case the VA examination report provides an opinion, 
consistent with the Veteran's medical history and 
uncontroverted by any other medical evidence of record.  
Further, the Veteran has not brought forth any medical 
evidence that would suggest a nexus between the GERD and the 
service-connected hemorrhoid disability.  Thus, the Board 
finds that there is no medical basis for holding that the 
disorders are related.  This also refutes any grant of 
service connection on the basis of the judicial precedent in 
Allen, which would be permitted if any service-connected 
disability were causing aggravation of a non service-
connected disability, a relationship which must be shown by 
medical evidence.

The Board has also considered the Veteran's complaints as 
well as testimony provided during his Travel Board hearing in 
August 2007.  He essentially reiterated previously submitted 
information regarding his symptoms and complaints made during 
VA examination.  Although the Veteran is clearly of the 
opinion that his GERD is related to his service connected 
hemorrhoid disability, he has not brought forth any medical 
evidence that would suggest a nexus between its development 
and any service connected disability, and a layman such as 
the Veteran is not competent to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
his own opinion and his theories do not constitute competent 
medical evidence in support of his claim and thus carry no 
probative weight on the critical question in this matter of 
medical causation.  The single competent medical opinion in 
the record conclusively found that there was no medical basis 
for holding that the Veteran's GERD and any service-connected 
disability is etiologically or causally associated.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Pertinent Law and Regulations for Increased Ratings 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.


Factual Background & Analysis

The Veteran's skin disorder is currently rated as 30 percent 
disabling under DC 7822 for papulosquamous disabilities not 
listed elsewhere (including lichen planus, large or small 
plaque parapsoriasis, pityriasis lichenoides et varioliformis 
acuta (PLEVA), lymphomatoid papulosus, and pityriasis rubra 
pilaris (PRP)).  38 C.F.R. § 4.118.  

Under DC 7822, a 30 percent rating is warranted when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas is affected, or systemic therapy or intensive light 
therapy is required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
60 percent rating is warranted when more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, and; constant or near constant systemic medications 
or intensive light therapy required during the past 12-month 
period.  38 C.F.R. § 4.118 (2008).

Evidence in support of his recent claim for increase includes 
VA outpatient treatment records dated in 2005.  During 
outpatient evaluation in March the examiner noted the 
Veteran's history of a longstanding rash affecting both 
hands.  The Veteran had used multiple creams over the years 
and a few have helped.  He complained of itching in the 
scalp, hands, and ankles.  Physical examination revealed dry 
scaly skin on the ankles, palms and forearms.  The scalp had 
some scaling, but no erythema.  The toenails were 
hyperkeratotic and discolored.  The clinical assessment was 
irritant dermatitis, possibly from frequent handwashing, 
xerosis, and onychomycosis.  During outpatient evaluation the 
following month, the tips of thumbs had fissures with crusted 
blood and both palms were dry with superficial fissures.  The 
clinical impression was xerosis secondary to frequent hand 
cleaning.  

On VA examination dated in June 2005, the Veteran had dry 
scaly skin on the legs, forearms, and hands.  He had cracked, 
superficial, dry fissures of both palms and hands.  The tips 
of the thumbs were also cracked with crusted blood and there 
was minimal scalp seborrhea.  The diagnoses were generalized 
xerosis, irritant dermatitis of both hands secondary to 
frequent washing, onychomycosis of the toenails, and history 
of seborrheic dermatitis/dandruff of the scalp.  In an 
addendum to that report, dated in September 2005, it was 
noted that the Veteran's skin condition affected 40 percent 
of both hands.  

Subsequent outpatient records dated between 2006 and 2008 
show treatment of the Veteran for scant hyperkeratotic scale 
on the lateral aspects of the fingers and nail folds.  The 
clinical impression was hand dermatitis and seborrheic 
dermatitis of the scalp.  In December 2007, the Veteran was 
treated for persistent pruritis, hand dermatitis, xerotic 
eczema.  Physical examination revealed dry flaky skin on the 
lower extremities and minor desquamation of the right hand.  
The clinical assessment was hand dermatitis, pruritis, and 
xerotic eczema.  In 2008, the Veteran was treated for 
continued chronic eczema, which was very pruritic and 
irritating.  

Pursuant to a January 2008 Board remand, the Veteran 
underwent VA examination in November 2008.  At that time he 
complained of itching pain and burning that had become 
progressively worse.  His symptoms required daily treatment 
with vinyl gloves, hydroxyzine and topical creams, including, 
triamcinolone, fluocinonide, and hydrocortisone on an 
indefinite basis.  His duration of use in the past 12 months 
was described as constant and the treatment was 
corticosteroid.  The percentage of exposed areas was greater 
than 40 percent and the percentage of total body area  
affected was between 20 and 40 percent.  

Current examination revealed excoriations with bleeding to 
the forearms and legs, as well as redness and dryness of the 
lower legs, feet and both hands.  The diagnoses were 
dyshidrotic dermatitis, asteatotic dermatitis of the legs, 
seborrheic dermatitis of the scalp and nasolabial folds, and 
xerosis.  The conditions were not considered disfiguring.  
The Veteran's main complaint was that he was unable to 
maintain an intimate relationship because of the appearance 
of his groin and concern that remarks were made about the 
gloves he has to wear as result of the condition.  

Based on the foregoing, the criteria for the assignment of a 
60 percent rating for the Veteran's service-connected skin 
disease are more nearly approximated under DC 7822.  
38 C.F.R. § 4.7.  The medical evidence of record shows the 
Veteran's skin condition affects more than 40 percent of both 
hands and requires what seems to be constant or near-constant 
systemic medications during the past 12-month period, as 
required by the rating criteria.  In light of this disability 
picture, a 60 percent rating, the highest possible rating 
under DC 7822, is in order.  

The Board has also considered other relevant criteria which 
assign ratings in excess of 60 percent to determine if a 
higher rating would be warranted.  However, as the Veteran 
has not been shown to have disfigurement of the head, face, 
or neck, or systemic manifestations (such as fever, weight 
loss or hypoproteinemia) due to exfoliate dermatitis, a 
higher rating is not available under the skin criteria.  See 
38C.F.R. § 4.118, DCs 7800 and 7817.  Therefore, a rating in 
excess of 60 percent is not warranted.

Additionally, when considering the holding set forth in Hart, 
the evidence shows that a 60 percent rating is warranted for 
the entire rating period on appeal and that a staged rating 
is not warranted.  A review of the outpatient treatment 
reports shows that the Veteran has continuously been 
prescribed systemic medications, and in 2005, 40 percent of 
his hands were affected, as well as other areas of his body.  
All reasonable doubt in this regard has been resolved in the 
Veteran's favor as well.

Finally, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  The record reflects that the Veteran 
has not required frequent, or indeed any, hospitalization for 
the disability and that the manifestations of the skin 
disorder are not in excess of those contemplated by the 
assigned rating.  In sum, there is no indication in the 
record that the average industrial impairment from the skin 
disorder would be in excess of that contemplated by the 
currently assigned schedular rating.  Therefore, referral of 
this case of extra-schedular consideration is not in order.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in February and August 2005 that 
fully addressed the notice elements.  The letters informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
Although no longer required, the Veteran was also asked to 
submit evidence and/or information in his possession to the 
RO.  The RO also sent the Veteran a letter in February 2008 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Moreover, he 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.  See Sanders v. Nicholson, supra.  

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) concluded that, for an increased rating claim, VCAA 
notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Although with respect to his skin disorder the Veteran was 
not provided this more detailed notice in the aforementioned 
letters, he is found to have actual knowledge as to this 
point.  Throughout this appeal, he has discussed how his skin 
disorder symptoms affect his daily life.  Such assertions are 
found to demonstrate an understanding of the need to provide 
evidence regarding the impact of his service-connected skin 
disorder on his everyday life.  Therefore, to the extent that 
notice in this case does not entirely conform with Vazques-
Flores, this is not found to prejudice the Veteran here.  
Given his demonstrated understanding, the Board finds that it 
would not be beneficial to remand for a new notice letter.  

In addition, the essential fairness of the adjudication 
process was not affected by this error, as the Veteran was 
clearly notified of the rating criteria for rating the skin 
in the June 2006 SOC.  The December 2008 SSOC readjudicated 
the increased rating claim, and provided a list of the 
evidence considered, a summary of adjudicative actions, 
included all pertinent laws and regulations, including the 
criteria for evaluation of the Veteran's skin disorder, and 
articulated the explanation for the decision reached.  Thus, 
the purposes of the notice requirements have not been 
frustrated, and any error in failing to provide additional 
notice has not affected the essential fairness of the 
adjudication process because the Veteran had actual knowledge 
of what information and evidence is needed to establish his 
skin disorder claim.  See Sanders, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Both service and 
post-service treatment records are in the claims file and the 
RO also obtained VA medical opinions where necessary, most 
recently in 2008.  Thus, it appears that all obtainable 
evidence identified by the Veteran relative to his claims has 
been obtained and associated with the claims file, and he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for GERD claimed as secondary to service-
connected hemorrhoids is denied.

An evaluation of 60 percent, but no higher, for skin disease 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


